 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. : 2:10-CV-01056-MCE-EFB

12                 Plaintiff,
                                                      ORDER TERMINATING THE WRIT OF
13                          v.                        GARNISHMENT

14   CHABAD OF CALIFORNIA,
15                  Defendant and Judgment Debtor.
16   COMERICA BANK,
     (and its Successors and Assignees)
17

18                 Garnishee.

19

20         The Court, having reviewed the court files and the United States’ Application for Order

21 Terminating the Writ of Garnishment (the “Application”), and finding good cause therefrom, hereby

22 GRANTS the Application. The Writ of Garnishment issued in this case against Chabad of California is

23 hereby TERMINATED pursuant to 28 U.S.C. § 3205(c)(10)(C).

24         IT IS SO ORDERED.

25 Dated: April 2, 2019.                               __________________________________
                                                       EDMUND F. BRENNAN
26                                                     United States Magistrate Judge
27

28

      ORDER TERMINATING THE WRIT OF GARNISHMENT
